Mr. President, in the name of the Nigerian delegation, I would like to avail myself of this opportunity to congratulate the President warmly on his election to the presidency of the fortieth session of the General Assembly. His long and distinguished experience in the United Nations gives us confidence that he will most competently guide the deliberations of the Assembly. I wish him every success in the months ahead.
I would also like to pay tribute to his predecessor, Ambassador Paul Lusaka, for the excellent manner in which he presided over the thirty-ninth session of the General Assembly. In the same vein, permit me, Mr. President, to express my thanks and appreciation to our distinguished Secretary-General, for his untiring efforts in the service of the international community.
My Government has already expressed its deep condolence to the Government and people of Mexico on the recent earthquake. May I, however, take this opportunity to appeal to the international community to show solidarity with Mexico in the true spirit of human brotherhood.
Throughout the world the fortieth anniversary of the funding of the United Nations is being observed with mixed feelings. There is much to cheer and applaud in the record of the United Nations. Forty years after its founding, the world is much better off with, than without, the United Nations. The Organization has achieved a lot in the areas of decolonization, human rights, health, peacekeeping and humanitarian assistance. The specialized agencies in the system have improved the quality of life of millions of people throughout the world, within their areas of competence.
These accomplishments, however, are overshadowed by the threat to human existence arising from super-Power nuclear rivalry, the unsettled political situation in almost every part of the world, and the constant decline in the economic condition of the majority of the world's population. Yet, the effectiveness of the United Nations to cope with these global problems seems to be at an all-time low. The Organization is being gripped by a paralysis which is indicative of the determination of some powerful Members to avoid the constraints of multilateralism, the more easily to be able to impose unilateral solutions to international problems
The United Nations is at a cross-roads. Its Members are faced with two options. We can continue along the present path of rendering the Organization increasingly ineffective and irrelevant to the crucial issues of our time. That is a choice that can lead only to catastrophe. Alternatively,, we can choose to revitalize the Organization, to enhance its effectiveness and to make it live up to the hopes conceived by the founding fathers. The requirement of survival dictates that we choose this second option. The United Nations must be revitalized and strengthened. For this to happen we have to confront collectively the political as well as the structural crises afflicting it. Since the Organization is a structure of our own creation and a tool in our own hands, it can be effective only to the extent that Members allow it to be. This fortieth session should be an opportunity for us all to demonstrate the political will that is the basic ingredient of revitalization. The permanent members of the Security Council, who, under the Charter, have the primary responsibility for the maintenance of international peace and security, will particularly have to demonstrate the will to find a new approach more consonant with the universal hope reposed in the United Nations.
The time is ripe for new initiatives to prevent this Organization from being paralyzed and to prevent cold-war suspicions and considerations from holding back the evolution of solutions to the pressing problems of mankind. Let us never despair of building bridges between protagonists. Let us never despair of thinking thoughts and dreaming dreams in an endeavor to bring sanity to the world. This responsibility does not rest with the big Powers alone; it rests with all of us.
The primary purpose of the United Nations is the promotion and maintenance of international peace and security. In its 40 years of existence no world war has broken out. That is something worth cheering. However, there have been and still are several localized wars in many parts of the globe. These wars have claimed more lives than the Second World War. Moreover, they have been and are being fought in the Third World, in areas least able to afford the accompanying destruction and devastation. Even when the signs of the outbreak of such wars are seen, the United Nations, in particular the Security Council, is rendered incapable of taking preventive action in accordance with the Charter. The Organization therefore often looks on helplessly while wars break out and are fought for as long as the antagonists want. Collective security, which was predicated on a degree of consensus among the major Powers, has given way to a polarization of the world into two rival alliances each of which has developed the concept of security based on the competitive accumulation of nuclear weapons. As a result of this arms race, the world is faced with the ultimate peril of total destruction.
For the first time in the history of the human race man has within his power and capability the means by which he could annihilate many times over the whole of life on earth. Rather than enhancing security, the accumulation of nuclear weapons has become the greatest source of global danger. Yet the super-Powers that are responsible for this very grave situation are not disposed to show any serious commitment to reducing the levels of such weapons in the interest of the survival of humanity. Let it not be said that the United Nations has not constantly drawn attention to that danger. In two special sessions devoted to disarmament and in countless resolutions adopted at its regular sessions the General Assembly has not only characterized in vivid terms the danger posed by nuclear weapons but drawn up several programs of action for the attainment of general and complete disarmament.
The response and reaction of the super-Powers have been in stark contrast to the urgency of the situation. To be sure, they make a lot of notion about negotiations. However, the international community cannot be blamed if it now sees these negotiations as no more than exercises in public relations. In some cases these efforts are even designed to buy more time to design and manufacture more dreadful weapons of mass destruction.
Nuclear disarmament is a global issue in which all. states have a vital stake, It cannot and should not, therefore, be left exclusively the hands of the two super-Powers. The United Nations, representing the peoples of the world, should keep up the pressure to bring ^bout a halt to the nuclear arms race and to proceed to nuclear disarmament. The very survival of all our countries and all our peoples is at stake.
Another major threat to international peace and security that has defied United Nations efforts is apartheid, that iniquitous practice which has rightly been termed a crime against humanity. The danger inherent in the practice was first brought to the attention of the United Nations General Assembly at its third session. Since then apartheid has thrived on the support of certain powerful Members of this Organization whose concern for high returns on investments in South Africa outweighs their global responsibility. By a series of oppressive laws and the naked practice of State terrorism, successive regimes in apartheid South Africa have violated every conceivable law of human decency. In the process also the Pretoria clique has constituted itself into a veritable menace to the neighboring States, disturbing the peace and security of the entire southern African region. My Government has condemned in no uncertain terms the latest violation of the territorial integrity of Angola by South Africa. Nigeria pledges its unflinching support to those sister African States that are victims of the racist regime.
As if to emphasize their disgust at the failure of the United Nations to take effective action against apartheid, the people of South Africa have decided to make whatever sacrifice is required to liquidate apartheid. As a result of the spontaneous uprising of the past few months, it now appears that the count-down to the collapse of apartheid has at least started. Oppression by the white rulers has reached the point where it has forced all segments of the oppressed to rebel.
This is not the first time that blacks have reacted to their subjugation. What is different is the evident determination, even in the face of panic emergency measures, to press on. It is significant that the trigger-point to the current wave of mass action was the so-called constitutional reform whereby the apartheid regime thought it could perpetuate its oppression by granting some meaningless concessions to the Coloreds and the Asians. Characteristically, the apartheid regime thought it could, without reaction, continue to ignore the 21 million blacks. That was its crowning folly, for it totally misjudged the mood of the black people of South Africa.
The mass revolt which has involved workers, students, even school children, and the clergy, has caught the apartheid regime off guard. Its response, again true to character, was to introduce more draconian laws in the form of declaring a state of emergency. Two points should now be clear to the apologists for the apartheid regime: first, that the racist regime is in no mood to seek a peaceful accommodation with the majority blacks for a framework for the establishment of a democratic society in South Africa based on equality of all races. Mr. Botha's long awaited speech of 15 August 1985 gave not the slightest indication of a disposition towards meaningful change. Those States Members of the United Nations, which rather than support effective action against the apartheid regime delude themselves about possible persuasion of the regime, should by now see that they are mistaken. The ruling clique in Pretoria will not give up except as the result of concerted pressure of international action in support of the internal revolt of South Africans.
Secondly, the continuous mass actions of the black Africans, despite brutal police and military killings, should by now have convinced outsiders that no sacrifice is considered too great to make for their liberty and human dignity. It is especially important to emphasize this point since unwillingness to support effective economic sanctions against South Africa is often camouflaged by the spurious argument of its effects on black South Africans and on neighboring countries. The present economic system in South Africa is based on the deprivation of blacks and the exploitation of their labor. It is one of the pillars of the apartheid system. To dismantle apartheid, a change in the system is inevitable. Let those who oppose sanctions but protest their abhorrence of apartheid know that they are guilty of double-talk.
On this fortieth anniversary of the United Nations let us resolve to bring hope to the oppressed South Africans. Let the Security Council meet and impose mandatory economic sanctions on South Africa in accordance with Chapter VII of the Charter. Let all the permanent members of the Security Council support sanctions in discharging the onerous responsibility bestowed on them by the Charter for the maintenance of international peace and security. Let all Members of the United Nations give total support for sanctions, bearing in mind that the alternative will be a bloodbath of unspeakable proportions. Today I call upon the principal trading partners of South Africa to co-operate and assist the process of genuine change in South Africa that may still be achieved without mass bloodshed.
Nineteen years ago on 27 October 1966 the General Assembly, under resolution 2145 (XI), terminated South Africa's mandate over Namibia and assumed direct responsibility over the Territory. Since then the United Nations, through the General Assembly and the Security Council, has adopted numerous resolutions and decisions all aimed at finding a peaceful, just and acceptable solution of the Namibian question. The landmark of these efforts was the adoption by the Security Council in 1978 of resolution 435 (1978) which embodied a plan for the independence of Namibia.
Despite all the efforts of the United Nations, the question of Namibia remains unresolved and the racist Pretoria regime continues to occupy Namibia illegally and to exploit its human and natural resources in contravention of Decree No. 1 enacted by the United Nations Council for Namibia. Unfortunately, South Africa has been able to count on the support of a powerful Member of this Organization in its continued defiance of the United Nations over Namibia. By linking Namibia's independence to the withdrawal of Cuban defensive forces in Angola, South Africa has been provided with a cover with which to perpetuate its atrocities in Namibia.
Insistence on extraneous and irrelevant issues as a precondition for the independence of Namibia is totally unacceptable to my Government. Namibia to us is a classic case of colonialism that must be resolved as such. It should not become a victim of the ideological rivalry of the super-Powers. The South African presence in Namibia must be seen for what it is. It is an illegal occupation by a latter-day imperialist Power that seeks every excuse to perpetuate its illegality and deny the Namibian people their right to self-determination. South Africa must be compelled to co-operate with the United Nations in implementing resolution 435 (1978).
Another area where the United Nations has failed to achieve a solution is the Middle East. It is a problem as old as the United Nations itself. Yet we appear to be no nearer to a solution today than we were in previous years just because some of those involved do not face the realities of the situation. Hew can the Palestinians be ignored if there is to be a viable solution? Just as the security of all States in the region is an indispensable element in a durable solution, so also should be the recognition of the inalienable rights of all people in the region. That includes the Palestinians. A solution that is just, fair and equitable will have to recognize, inter alia, the inalienable right of the Palestinians to self-determination. An international conference cm the Middle East is widely considered as the most appropriate forum for such a negotiated solution. Nigeria appeals to those countries which continue to oppose such a conference to reconsider their position. If the present stalemate is to be broken, all concerned should appreciate that unilateral measures are no substitute for the collective wisdom of the United Nations.
Other trouble spots abound to remind us of the danger posed to peace and security in various parts of the world in this fortieth year of the United Nations. Afghanistan, Kampuchea and Central America, for instance, are sad reminders of unacceptable big Power intervention and interference in the affairs of small neighbors. This is an appropriate juncture in the annals of the United Nations to call for strict adherence to the principle of sovereign equality of States and respect for the sovereignty and territorial integrity of every State, big or small. Nigeria therefore reiterates its support for the efforts aimed at establishing in Afghanistan and Kampuchea a stable and durable peace based on the withdrawal of all foreign forces and strict respect for the right of the peoples of those two countries to choose through free elections their Governments and re-establish firmly their non-aligned status.
As for Central America, it behooves us all to support the efforts of the countries of Latin America to find a solution to problems in the subregion. All acts of aggression, overt or covert, must cease. All forms of economic sabotage directed against any country must end. The Contadora Group must be encouraged to pursue its initiative, which represents an important step towards lasting peace. We therefore urge the Governments of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua to show the political will to conclude negotiations on the Contadora Act on Peace and Co-operation in Central America.
At a time when the increasing Interdependence of countries calls for greater co-operation between them in the spirit and framework of the Charter that was adopted 40 years ago at San Francisco, we are instead witnessing the painful abandonment of those noble and worthy goals of the United Nations. We are witnessing a steady erosion of confidence in the multilateral system created in the post-war period. Further, we are witnessing a relentless attack on the United Nations system, which is at the center of existing multilateral arrangements. Today the role of the United Nations in providing a universal forum for economic problems facing the international community is continuously disrupted, bypassed and even ignored. Indeed, it has become more apparent than ever before that the United Nations system is the focus of the current challenge to multilateralism. Violations, often flagrant, of- the principles and norms which underpin the multilateral system have helped to weaken its ability to provide a viable framework for international economic co-operation for development, as envisaged by the Charter.
A concomitant feature of the decline in multilateralism has been the marked resurgence of unilateral approaches to economic problems that have global ramifications. What is of the utmost concern to my delegation is the adverse impact on the developing countries of the unilateral decisions and acts of the powerful actors in the global economy. Such actions, by definition, are bound to be arbitrary and extremely self-serving. It is therefore not surprising in the least that they tend to violate basic economic agreements and concepts which they themselves have invested with the cloak of sacred economic doctrine and international law. Some of these unilateral actions include high interest rates, volatile exchange rates, protectionism, measures that result in deteriorating terms of trade for the developing countries, and refusal to vies with sympathy the external debts of developing countries which have resulted in the net export of capital to the developed countries.
All those factors are symptomatic of a dangerous movement towards a new de facto multilateral economic framework quite incapable of dealing with the great global economic problems of our time, both in their medium-term and long-term prospects, we reiterate that global problems, be they in the areas of trade, commodities, money and finance, or debt, demand global solutions. To achieve this goal we must effectively employ the mechanisms and instruments that are available to the international community, namely, the institutions of the United Nations system. We must go back to the true spirit of the Charter of the United Nations in ensuring and sustaining vibrant multilateral economic co-operation. Nigeria believes that the occasion of this fortieth anniversary of our Organization is an appropriate time for the renewal of and rededication to the multilateral spirit.
In reaffirming our commitment to the multilateral approach, Nigeria calls for the resumption of an honest and serious North-South dialog on issues of international economic co-operation for development. During the last decade we witnessed, with profound regret, many missed opportunities resulting in the lack of significant progress in all sectors. Clearly there is an urgent need to create, nurture and sustain a favorable climate of genuine dialog and consensus. There is a need to allay unfounded fears of each other's intentions. We believe that flexibility in our various positions, coupled with the necessary political will, is required to permit the restructuring of the world economy in a mutually advantageous manner, as called for in the new international economic order. Global negotiations, stalled as a result of one ruse after another for the past five years, in spite of the sincerity demonstrated by the Group of 77, must be launched immediately.
The world economic situation continues to be fragile even though we are in the third year of the recovery. It is new generally agreed that the recovery, which at best remains uneven and unbalanced, has failed to have any visible positive effects on world trade and the economies of the developing countries, thus proving beyond any doubt the ineptness of the trickle-down theory. There are uncertainties about the immediate prospects as protectionist pressures and attitudes in the major industrialized countries refuse to abate, giving rise to policies which can only further choke the feeble growth signals in the developing countries. We are therefore concerned about the adverse effects of the general macro-economic policies of the major industrialized countries on the economies of the developing countries. It is obvious to all that there is no effective surveillance over the major industrialized countries whose policies have the greatest impact on the international economy and whose unilateral actions and policies continue to destabilize the multilateral regime. We must realize that a world where the many are poor and the few are rich is a world of iniquity; it is a recipe for instability. So let us together examine seriously ways and means of bringing about prosperity, not for a few, but for all. Let us re-examine the international financial institutions with the purpose of making them purveyors of prosperity rather than economic and political ruin.
The burden of debt which has become unbearable in financial terms for many developing countries need not be further compounded by social and political upheavals. How can a developing country like mine spend about 45 per cent of its export earnings on debt servicing and still be expected to satisfy the basic needs of its teeming population as well as achieve sustained economic growth? Our creditors must realize that it is in their interest as well as ours that we survive.
Let me now turn to the special challenge which the critical economic situation in Africa poses for the conscience of mankind and the international community. By adopting a Declaration on the situation at its thirty-ninth session, this Assembly recognized the gravity of the terrible tragedy that was unfolding on the continent and the need for the whole world to stand up as one to combat the situation. One year has elapsed and we cannot pay enough tribute to the tremendous response by the international community to the relief aspect of the crisis. The overwhelmingly sympathetic and active public opinion in the donor countries not only attests to the brotherhood of man but has also helped to keep interest in the situation alive and to permit sustained, action by their home Governments. The generosity of which the human spirit is capable when aroused is a welcome testimony to the goodness that mankind is capable of. A great amount of food aid and allied requisites were provided and, without question, numerous lives were saved. We applaud the manifest international goodwill which this relief assistance has exemplified and hope that this will be intensified in the future as the situation in many African countries still remains critical and life-threatening under the specter of starvation and hunger. Indeed, at the present time, emergency requirements of over $1.5 billion for 1985 are still unmet for the 18 most seriously affected countries.
While on the whole the donor response to the emergency dimensions of the crisis has been commendable, it is much to be regretted that very little, if any, effort has been directed towards the longer-term and structural problems of the African economy, we view with enormous concern the reluctance of the international community to deal with the fundamental problems of economic development faced by African countries. As the Nigerian delegation pointed out at the second regular session of the Economic and Social Council, in July, when this item came before the Council for the second year in a row as its priority item, it is precisely in the vital area of long-term measures that the response of the international community and the United Nations system has been the weakest. No serious and co-ordinated .effort has been made to interface the current global response to the emergency situation with the longer-term development needs of the African continent.
We call for urgent action by the international community addressed specifically to such structural problems as food and agricultural production, drought and desertification, declining financial, particularly official development assistance, flows and, last but not least, the heavy external debts of the African region, we firmly believe that the rehabilitation and restoration of the process of growth and development is impossible in the absence of intensive and effective action on these major long-term problems faced by African countries. We call strongly for the adoption of a new development consensus by the international community on behalf of Africa to pave the way for this concerted global action. We believe that this is a call without equivocation and that it should be possible for donors to accept this challenge nobly and liberally in the same manner as they demonstrated in meeting the requirements of the emergency. We further believe that the capacity to do so exists. We therefore call for the necessary political will to make this possible. It should be clear, since there can bS.no mistake about this, that African countries accept that the primary responsibility for dealing with the critical economic situation and for relaunching the development process in the continent lies with them. The 21st session of the Conference of Heads of State or Government of the Organization of African Unity, held at Addis Ababa in July and devoted mainly to the discussion of the critical economic situation of their region, demonstrated the commitment of Africa's leaders and peoples to the economic development and self-reliance of the continent. Accordingly, the summit meeting adopted both a Declaration and a far-reaching five-year priority program of action for the accelerated development of Africa. We commend this action program for the sustained support of the international community and in this light we welcome the positive tone of resolution 1985/80, on the critical economic situation in Africa, adopted by the Economic and Social Council at its second regular session. In addition, we wish to highlight the appeals made by the summit meeting for the convening of an international conference on Africa's debt and a special session of the General Assembly to discuss Africa's critical economic situation. We believe that these are extremely important calls from Africa which deserve the full support of the international community.
I should like to state again that, in spite of its shortcomings, the existence of the United Nations in the past 40 years has made the world a better place than it was in the pre-United Nations years. But a lot more needs to be done. Confidence in the Organization has eroded; the Organization has been ignored and heavily criticized. Its effectiveness has consequently been sapped. We need to revitalize the Organization by rededicating ourselves to the ideals enshrined in the Charter, in particular by collectively demonstrating in a practical way the political will to act. We must restore confidence in the United Nations as the main framework for multilateral co-operation in the world. We must collectively revitalize the Organization and create a political atmosphere that will be conducive to the pursuit and realization of global peace and security, as well as the promotion of economic growth and development.
